Case 3:20-cv-01626-JD Document 74-5 Filed 08/21/20 Page 1 of 4




          EXHIBIT E
           Case 3:20-cv-01626-JD Document 74-5 Filed 08/21/20 Page 2 of 4




Robinhood Gold User Agreement
This Robinhood Gold Agreement (the “Agreement”) sets forth the terms and conditions for a
Robinhood Financial LLC (“Robinhood Financial”) customer (“You”) to open a Robinhood Gold
account (“Robinhood Gold”), as described herein.

Robinhood Financial is offering You Robinhood Gold, a new account through which You can receive
access to certain premium products and information. Specifically, Robinhood Gold services include
the ability to borrow funds from Robinhood Securities, LLC (“RHS”) to trade on margin, the ability to
receive an increase in Robinhood Instant deposits based on your account balance, and access to
certain Level II Market Data and Morningstar Equity Research.

The Robinhood Gold margin product is comprised of one tier with a flat monthly fee of $5, which
comes with $1,000 of interest-free margin. You will be charged at the beginning of every 30 day period
for your Robinhood Gold account. If You opt to obtain margin above $1,000, You will be charged a
fixed interest rate on any margin in excess of $1,000 that is used by You.

You may downgrade at anytime from Robinhood Gold within the Robinhood app and website. You
understand that Robinhood Financial may at any time and in its sole discretion, alter the monthly fee
and interest rate and add or remove features from Robinhood Gold. Robinhood Financial will provide
You 30 days advance written notice of any changes to its monthly fee and interest rate.

You understand that Robinhood Financial may at any time, in its sole discretion and without notice,
terminate legacy Gold user agreements for any accounts that have not consistently used Robinhood
Gold features for at least 90 days.

You understand that You can lose more funds that you deposit in your margin account, that
Robinhood Financial or RHS may force the liquidation or sale of securities or other assets in your
account, that Robinhood Financial or RHS can sell your securities or other assets without contacting
You, and that Robinhood Financial or RHS can increase their respective “house” maintenance margin
requirements at any time without advance written notice. For more information on these and other
risks involved in trading securities on margin, see the Margin Disclosure Statement.

You understand that this Agreement is not a recommendation to make a specific investment or to use
any specific investment strategy. Robinhood Financial provides no investment, legal or tax advice.

You further understand that Robinhood’s provision of certain Level II Market Data and Morningstar
Equity Research does not constitute (1) information that specifically addresses any specific
individual’s investment objectives, financial situation or the particular needs of any specific person
who may receive the Level II Market Data and Morningstar Equity Research; (2) the establishment of
an advisory relationship as a result of having access to or using the Level II Market Data and
Morningstar Equity Research; (3) an offer or solicitation for the purchase or sale of the security
subject to the analysis, commentary or otherwise; or (4) a transaction in securities for the account of
others, including, but not limited to, any solicitation, negotiation or execution of the transaction. You


Page 1/3                                                            79e7626b60cceeaef4f9941bc2aabbcf7e25c51e
           Case 3:20-cv-01626-JD Document 74-5 Filed 08/21/20 Page 3 of 4



additionally understand that Robinhood is not responsible for any investment decisions or for any
damages or other losses resulting from the use of the Level II Market Data and Morningstar Equity
Research or any information contained therein. You also understand that past performance does not
guarantee future results.

Robinhood Gold is not suitable for everyone. Accordingly, You understand that Robinhood Financial
will conduct an additional suitability review pursuant to its suitability guidelines, and/or require You
to provide or update Your suitability profile in order to participate in Robinhood Gold. You further
understand that if You do not meet these suitability guidelines, You will be restricted from
participating in the Robinhood Gold margin offering. You agree to examine, and update when
necessary, Your investment objectives, financial resources and risk tolerance so that Robinhood
Financial can determine whether Robinhood Gold meets Your investment needs. You fully understand
the risks involved in trading securities on margin, as described in the Margin Disclosure Statement,
before activating full margin capabilities. You understand that if You choose to downgrade Your
Robinhood Gold account for any reason, Robinhood Financial will immediately charge you any
accrued interest and remove access to Gold features and that you will not receive a refund for any pro
rata portion of the monthly fee applicable to that billing cycle.


Margin Trading
Because Robinhood Gold permits You the ability to borrow funds in accordance with relevant margin
rules and regulations, You will be required to open a margin account and maintain a minimum deposit
of $2,000. You understand that You are liable for the full amount of funds borrowed in Your margin
account and that You will be liable to repay this amount in full on demand. You understand that by
using Robinhood Gold, Your monthly fee will be in lieu of any interest fees charged for only the first
$1,000 of funds borrowed. Interest charges will apply for any margin obtained above the first $1,000.
These terms, as well as any applicable interest charges, will be disclosed on your monthly statement. It
is important that You fully understand the risks involved in borrowing funds and trading on margin,
as described in the RHS Customer Margin and Short Account Agreement.

Robinhood Financial will monitor trading activities in Robinhood Gold accounts and alert or restrict
any customers potentially at risk of qualifying as “pattern day traders.” A pattern day trader, as
defined under FINRA Rule 4210(f)(8)(B), is any customer who executes four or more day trades
within five business days, provided the number of day trades is more than six percent of the total
trades in the account during that period. All Robinhood Gold accounts designated as pattern day
trading accounts will be required to maintain $25,000 equity at all times in order to continue day
trading. It is important that You fully understand the risks involved in day trading securities, as
described in the Day Trading Risk Disclosure.


Robinhood Instant
Robinhood Gold will also allow You to get increased benefits from Robinhood Instant, including the
ability to increase instant deposits based on your account balance.


Page 2/3                                                           79e7626b60cceeaef4f9941bc2aabbcf7e25c51e
           Case 3:20-cv-01626-JD Document 74-5 Filed 08/21/20 Page 4 of 4




Additional Disclosures
You understand that by using Robinhood Gold, You remain subject to all other terms and conditions
provided in the RHF-RHS Customer Account Agreement, RHS Customer Margin and Short Account
Agreement, Margin Disclosure Statement, and Day Trading Risk Disclosure, which are incorporated
by reference and constitute a part of this Agreement. In addition, You may, in the future, receive
supplemental disclosures, terms and agreements that pertain to certain account types, features or
services. You understand that this Agreement is governed under California law and is subject to the
pre-dispute arbitration clause in the RHF-RHS Customer Account Agreement.

By tapping the “Accept” button below, You: (1) acknowledge that You have read this Agreement and all
incorporated disclosures, terms and agreements carefully, especially relating to Margin and
Robinhood Instant, and have retained copies for Your records; (2) authorize Robinhood Financial to
accept instructions to allow for trading no more than the amount permitted in a Robinhood Gold
account; and (3) agree to open, or convert Your existing Robinhood Financial account, to a Robinhood
Gold account under all of the aforementioned terms and conditions.




Page 3/3                                                         79e7626b60cceeaef4f9941bc2aabbcf7e25c51e
